Citation Nr: 1703262	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction (AOJ)).

The Board remanded this appeal in September 2015 for further evidentiary development.  After completing the requested development, pursuant to the Board's remand instructions, the AOJ issued a supplemental statement of the case (SSOC) in November 2015.  The Veteran also submitted a waiver of review by the AOJ of any additional evidence submitted.

The case has now returned to the Board for further appellate review.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. 
§§ 3.303, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought, no discussion of VA's duty to notify and assist is necessary with respect to the claim.
Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and pure tone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss does not equate as being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that his exposure to noise during his military service caused his bilateral hearing loss.  The Veteran's October 1964 entrance examination audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
-5 (5)
10 (15)
LEFT
0 (15)
-5 (5)
-10 (0)
-5 (5)
15 (20)

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds, in decibels, as noted in the audiogram above are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone thresholds are contained in the parentheses.
At the time of the Veteran's separation from service, in August 1967, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)

5 (10)
LEFT
5 (20)
0 (10)
0 (10)

10 (15)

The Veteran did not report any symptoms related to hearing loss while in service, or at the time of separation from service.

In a May 2010 VA examination, the Veteran reported that his hearing loss started in 1995.  The Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
40
70
LEFT
10
20
25
40
50

Speech audiometry revealed speech recognition ability of 84 percent for the right ear, and 88 percent for the left ear.  Tympanometry indicated normal middle ear function, bilaterally.  Results showed normal hearing through 2000 Hz, and then sloping to severe sensorineural hearing loss in the right ear.  In the left ear, there was normal hearing through 2000 Hz, and then sloping to moderately severe, sensorineural hearing loss for higher frequencies.  The Veteran also reported recurrent tinnitus.  The examiner opined that hearing loss was not caused by or the result of the Veteran's excessive noise exposure while in the military.  The examiner explained that when the Veteran entered service and separated from service, he had normal hearing in both ears, and that once the Veteran was away from the excessive noise he experienced in the military, his hearing would not have gotten worse in future years as the result of such exposure.  Instead, the examiner opined that the Veteran's hearing loss may have been caused by occupational activities.
The appeal was remanded in September 2015 because it was unclear whether the examiner from the May 2010 exam converted the service audiograms to ISO-ANSI standards when rendering the opinion.  Furthermore, the examiner did not address the threshold shift that occurred during service between the Veteran's entrance and separation exams.

In the September 2015 VA examination, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
50
75
LEFT
10
20
25
40
45

Speech audiometry revealed speech discrimination scores of 100 percent for the right ear, and 96 percent for the left ear.  Tympanometry findings were all normal for both ears.  The examiner found that the Veteran had sensorineural hearing loss in both ears, but that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz.  This examiner also opined that since the Veteran had normal hearing at both entrance and separation from service, the Veteran's hearing loss could not be caused by excessive noise exposure since the Veteran's hearing would not have worsened in future years due to such exposure.  The examiner did not provide any conversions as requested for the service audiograms, and did not provide any opinion regarding the Veteran's threshold shift during service.

As the September 2015 VA examination did not comply fully with the Board's remand instructions, an advisory medical opinion was obtained, in October 2016, from a board certified otolaryngologist.  The specialist, as instructed, converted the service audiograms from ASA to ISO/ANSI units, and found that any conversion combination does not end up with a threshold shift indicating a change in hearing due to noise exposure.  The specialist did find that, given the history of significant noise exposure, cochlear hair cell damage can be safely inferred, and hair cell damage causes hearing loss and tinnitus.  The specialist explained that audiograms would not record hair cell damage until a threshold was met.  The specialist concluded that it was probable, given the Veteran's history of noise exposure that his hearing loss originated in service.

Upon weighing the evidence in the record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss was related to his noise exposure during service.  Accordingly, he should be entitled to service connection for bilateral hearing loss.

VA examinations from May 2010 and September 2015 clearly show that the Veteran currently has a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  Although the Veteran's service audiograms do not show that the Veteran had a bilateral hearing loss disability at the time, they do show a threshold shift which is indicative of possible worsening of hearing.  These contemporaneously prepared records support the Veteran's contention that he was exposed to excessive noise while in service. 

The most probative evidence of record also supports a nexus between the Veteran's current hearing loss disability and his exposure to excessive noise during service.  The October 2016 advisory medical opinion obtained from the specialist concluded that it was probable that the Veteran's history of noise exposure contributed to his hearing loss.  The specialist reviewed the Veteran's service audiograms, and took into consideration the need for conversion of units, as well as the threshold shift that occurred.  The specialist also provided an explanation for why the cochlear hair cell damage he mentioned would be undetected by a typical audiogram.  As this opinion reflects a thorough review of the Veteran's symptoms and medical history, the Board finds it extremely probative in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 301.

In contrast, the negative opinions of record lack sufficient probative value.  Both of the examiners who performed the May 2010 and September 2015 VA examinations failed to specify whether the Veteran's service audiograms had been properly converted to ISO/ANSI units, thus rendering their opinions less reliable.  Furthermore, neither examiner took into consideration the threshold shift that occurred during service.  Thus, because integral parts of the Veteran's service treatment records were not addressed, these VA examinations are entitled to significantly less probative value.  

In sum, based on the totality of the evidence and affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's exposure to noise while in service is related to his current bilateral hearing loss disability.  As such, he is entitled to a grant of service connection for his bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


